Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-21377 ROFIN-SINAR TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Delaware 38-3306461 (State of other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 40984 Concept Drive, Plymouth, MI (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (734) 455-5400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per Share The NASDAQ Global Select Market Rights Associated with Common Stock, par value $0.01 per Share Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act . Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act . Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant based upon the closing price of the common stock on March 30, 2007 (the last business day of the most recently completed second fiscal quarter) as reported by the NASDAQ Global Select Market was approximately $909,208,971. For the purposes hereof, affiliates include all executive officers and directors of the registrant. 15,457,400 shares of the Registrants common stock, par value $.01 per share, were outstanding as of November 26, 2007. Certain sections of the Companys Proxy Statement to be filed in connection with the Companys 2008 Annual Meeting of Stockholders to be held in March 2008 are incorporated by reference herein at Part III, Items 10-14. 2 ROFIN-SINAR TECHNOLOGIES INC. TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 21 ITEM 1B. UNRESOLVED STAFF COMMENTS 25 ITEM 2. PROPERTIES 26 ITEM 3. LEGAL PROCEEDINGS 27 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 PART II ITEM 5. MARKET PRICE FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 27 ITEM 6. SELECTED FINANCIAL DATA 29 ITEM 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 38 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 ITEM 9A. CONTROLS AND PROCEDURES 38 ITEM 9B. OTHER INFORMATION 40 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 40 ITEM 11. EXECUTIVE COMPENSATION 40 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 41 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 41 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 42 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 3 PART I Cautionary Note Regarding Forward-Looking Statements Certain statements in this Annual Report on Form 10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the Reform Act). Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as may, believe, will, expect, project, anticipate, estimate, plan or continue. These forward-looking statements are based on the current plans and expectations of our management and are subject to a number of uncertainties and risks that could significantly affect our current plans and expectations, as well as future results of operations and financial condition. These factors include (among others): downturns in the machine tool, automotive, semiconductor and electronics industries which may have, in the future, a material adverse effect on sales and profitability of the Company; the ability of the Companys OEM-customers to incorporate its laser products into their systems; the impact of exchange rate fluctuations, which may be significant because a substantial portion of the Companys operations is located overseas; the level of competition and the ability of the Company to compete in the markets for its products; the Companys ability to develop new and enhanced products to meet market demand or to adequately utilize its existing technology; third party infringement of the Companys proprietary technology or third party claims against the Company for the infringement or misappropriation of their proprietary rights; competing technologies that are similar to or that serve the same uses as the Companys technology; the scope of patent protection that the Company is able to obtain or maintain; the Companys ability to efficiently manage the risks associated with its international operations; and the other risks described under ITEM 1A - Risk Factors. In making these forward-looking statements, we claim the protection of the safe-harbor for forward-looking statements contained in the Reform Act. We do not assume any obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such forward-looking statements. ITEM 1. BUSINESS COMPANY OVERVIEW AND HISTORY Rofin-Sinar Technologies Inc. was incorporated in 1996 under the laws of the State of Delaware and is a NASDAQ listed Company. We are a leader in the design, development, engineering, manufacturing and marketing of laser-based products, primarily used for cutting, welding and marking a wide range of materials. In this report, the terms Company, Rofin, RSTI, we, us, and our mean Rofin-Sinar Technologies Inc, and all entities included in our consolidated financial statements Lasers are a non-contact technology for material processing, which have several advantages compared to conventional manufacturing tools that are desirable in industrial applications. The Companys lasers all deliver a high-quality beam at guaranteed power outputs and feature compact design, high processing speed, flexibility, low operating and maintenance costs and easy integration into the customers production process. As a technological leader in CO 2 , solid-state lasers and diode lasers , the Company is able to meet a broad range of its customers material processing requirements. 4 Based on the Optoelectronics Report, projected 2007 industry data for laser products used for macro (cutting and welding) applications and marking and micro (fine cutting, fine welding, and perforating) applications combined, the Company believes it has a worldwide market share (based on sales volume) of approximately 22% and that it is among the largest suppliers of laser products used for marking applications worldwide. The Company has sold more than 43,000 laser sources since 1975 and currently has over 3,000 active customers (including multinational companies with multiple facilities purchasing from the
